The plaintiff in error was convicted on an information which charged that on or about the 18th day of December, 1913, he did unlawfully transport intoxicating liquors from some point unknown to a point near Cockrun  Company's store, in the town of Hanna, Hughes county.
On the 21st day of March, 1914, judgment was rendered and in accordance with the verdict of the jury he was sentenced to pay a fine of fifty dollars and to be confined in the county jail for a period of thirty days.
The evidence shows that the City Marshal of Hanna, arrested the defendant near Cockrun's store and took from him a quart bottle partly filled with alcohol.
The defendant as a witness in his own behalf, testified that he got the bottle at a livery stable. That he picked the bottle up and laid some money down.
The only error assigned and not waived calls in question the refusal of the court to instruct the jury that: "Before you can find the defendant guilty of transporting liquor you must find that the defendant had such liquor in his possession for the purpose of selling the same."
It is evident that the court very properly refused to give the instruction requested. There is no question here of the defendant's guilt. He was fairly tried and the judgment is affirmed.